Citation Nr: 1522052	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating for right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Appeals Management Center of the Department of Veterans Affairs (VA).  In June 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's most recent VA examination to assess his right shoulder tendonitis was in January 2013.  He has alleged in his statements and testimony that the current rating does not reflect the current state of the disability.  At the June 2014 hearing, he testified that he experiences pain when tries to raise his arm above the shoulder level and that the shoulder occasionally locks.  Accordingly, the Board finds that a contemporaneous examination to assess the severity of his right shoulder disability is necessary.

The record also suggests that the medical evidence now associated with the record is incomplete.  The Veteran testified that his right shoulder was evaluated at the Salem VA Medical Center in May 2014.  The most recent treatment records from that facility are dated in April 2014.  Updated records of any VA evaluations or treatment the Veteran has received for his right shoulder are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of all VA evaluations or treatment the Veteran has received for his right shoulder (i.e., update to the present the records of his VA treatment for such condition), specifically including those from the Salem, Virginia VAMC.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran (at the Salem VAMC, if possible) to assess the current severity of his right shoulder tendonitis.  The examiner must review the record in conjunction with the examination.  The examination should include range of motion studies of the right shoulder, with notation of any further limitations due to pain.  Any functional limitations due to pain, weakness, fatigue, and/or incoordination must be identified.  The examiner should also note whether there have been dislocations, and if so, their frequency.  The examiner should comment on the effect the right shoulder disability has on the Veteran's daily activities.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

